575 F.2d 1176
198 U.S.P.Q. 584
JEWEL COMPANIES, INC., Plaintiff-Appellant,v.The WESTHALL COMPANY, d/b/a Jewel Mart, Defendant-Appellee.
No. 76-1764.
United States Court of Appeals,Sixth Circuit.
Argued April 3, 1978.Decided May 15, 1978.

James M. Porter, Squire, Sanders & Dempsey, Cleveland, Ohio, Robert M. Newbury, Pattishall, McAuliffe & Hofstetter, David C. Hilliard, Floyd A. Mandell, Chicago, Ill., for plaintiff-appellant.
Marvin L. Karp, Ronald Isroff, Ulmer, Berne, Laronge, Glickman & Curtis, Cleveland, Ohio, for defendant-appellee.
Before PHILLIPS, Chief Judge, and EDWARDS and ENGEL, Circuit Judges.
PER CURIAM.


1
Plaintiff-Appellee Jewel Companies, Inc., filed this action for injunctive and compensatory relief against The Westhall Company, d/b/a Jewel Mart, alleging that defendant's use of the word "Jewel" in its Jewel Mart stores unfairly infringed upon appellant's "Jewel Home Shopping Service."  District Judge Thomas D. Lambros entered judgment in favor of the defendant.  Reference is made to the comprehensive opinion of the district court for a recitation of pertinent facts.  Jewel Companies, Inc. v. The Westhall Co., 413 F.Supp. 994 (N.D.Ohio 1976).


2
Upon consideration of the briefs and oral arguments, and the entire record, the court concludes that the findings of fact of the district court are not clearly erroneous, Fed.R.Civ.P. 52(a), and that no reversible error is disclosed by the record.


3
Accordingly, the judgment of the district court is affirmed.